
	
		II
		110th CONGRESS
		1st Session
		S. 1958
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Conrad (for himself,
			 Mr. Hatch, Mr.
			 Kerry, Ms. Stabenow,
			 Mrs. Lincoln, Mr. Cornyn, Mr.
			 Lott, Mr. Cochran,
			 Mr. Dorgan, Mr.
			 Wyden, and Mr. Coleman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to ensure and foster continued patient quality of care by establishing
		  facility and patient criteria for long-term care hospitals and related
		  improvements under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Long-Term Care Hospital
			 Patient Safety and Improvement Act of 2007.
		2.Long-term care hospitals
			(a)Long-term care hospital payment
			 update
				(1)In generalSection 1886 of the
			 Social Security Act (42 U.S.C. 1395ww)
			 is amended by adding at the end the following new subsection:
					
						(m)Prospective payment for long-term care
				hospitals
							(1)Reference to establishment and
				implementation of systemFor
				provisions related to the establishment and implementation of a prospective
				payment system for payments under this title for inpatient hospital services
				furnished by a long-term care hospital described in subsection (d)(1)(B)(iv),
				see section 123 of the Medicare, Medicaid, and SCHIP Balanced Budget Refinement
				Act of 1999 and section 307(b) of Medicare, Medicaid, and SCHIP Benefits
				Improvement and Protection Act of 2000.
							(2)Update for rate year 2008In implementing the system described in
				paragraph (1) for discharges occurring during the rate year ending in 2008 for
				a hospital, the base rate for such discharges for the hospital shall be the
				same as the base rate for discharges for the hospital occurring during the
				previous rate
				year.
							.
				(2)Delayed effective dateSubsection (m)(2) of section 1886 of the
			 Social Security Act, as added by paragraph (1), shall not apply to discharges
			 occurring on or after July 1, 2007, and before January 1, 2008.
				(b)Payment for long-term care hospital
			 services; patient and facility criteria
				(1)Definition of long-term care
			 hospital
					(A)DefinitionSection 1861 of the Social Security Act
			 (42 U.S.C.
			 1395x) is amended by adding at the end the following new
			 subsection:
						
							(ccc)Long-Term Care HospitalThe term long-term care
				hospital means an institution which—
								(1)is primarily engaged in providing inpatient
				services, by or under the supervision of a physician, to Medicare beneficiaries
				whose medically complex conditions require a long hospital stay and programs of
				care provided by a long-term care hospital;
								(2)has an average inpatient length of stay (as
				determined by the Secretary) for Medicare beneficiaries of greater than 25
				days, or as otherwise defined in section 1886(d)(1)(B)(iv);
								(3)satisfies the requirements of subsection
				(e);
								(4)meets the following facility
				criteria:
									(A)the institution has a patient review
				process, documented in the patient medical record, that screens patients prior
				to admission for appropriateness of admission to a long-term care hospital,
				validates within 48 hours of admission that patients meet admission criteria
				for long-term care hospitals, regularly evaluates patients throughout their
				stay for continuation of care in a long-term care hospital, and assesses the
				available discharge options when patients no longer meet such continued stay
				criteria;
									(B)the institution has active physician
				involvement with patients during their treatment through an organized medical
				staff, physician-directed treatment with physician on-site availability on a
				daily basis to review patient progress, and consulting physicians on call and
				capable of being at the patient’s side within a moderate period of time, as
				determined by the Secretary;
									(C)the institution has interdisciplinary team
				treatment for patients, requiring interdisciplinary teams of health care
				professionals, including physicians, to prepare and carry out an individualized
				treatment plan for each patient; and
									(5)meets patient criteria relating to patient
				mix and severity appropriate to the medically complex cases that long-term care
				hospitals are designed to treat, as measured under section
				1886(m).
								.
					(B)New patient criteria for long-term care
			 hospital prospective paymentSection 1886 of such Act (42 U.S.C.
			 1395ww), as amended by subsection (a), is further amended by
			 adding at the end the following new subsection:
						
							(n)Patient criteria for prospective payment to
				long-term care hospitals
								(1)In generalTo be eligible for prospective payment
				under this section as a long-term care hospital, a long-term care hospital must
				admit not less than a majority of patients who have a high level of severity,
				as defined by the Secretary, and who are assigned to one or more of the
				following major diagnostic categories:
									(A)Circulatory diagnoses.
									(B)Digestive, endocrine, and metabolic
				diagnoses.
									(C)Infection disease diagnoses.
									(D)Neurological diagnoses.
									(E)Renal diagnoses.
									(F)Respiratory diagnoses.
									(G)Skin diagnoses.
									(H)Other major diagnostic categories as
				selected by the Secretary.
									(2)Major diagnostic category
				definedIn paragraph (1), the
				term major diagnostic category means the medical categories formed
				by dividing all possible principle diagnosis into mutually exclusive diagnosis
				areas which are referred to in 67 Federal Register 49985 (August 1,
				2002).
								.
					(C)Establishment of rehabilitation units
			 within certain long-term care hospitalsIf the Secretary of Health and Human
			 Services does not include rehabilitation services within a major diagnostic
			 category under section 1886(n)(2) of the Social Security Act, as added by
			 subparagraph (B), the Secretary shall approve for purposes of title XVIII of
			 such Act distinct part inpatient rehabilitation hospital units in long-term
			 care hospitals consistent with the following:
						(i)A hospital that, on or before October 1,
			 2004, was classified by the Secretary as a long-term care hospital, as
			 described in section 1886(d)(1)(B)(iv)(I) of such Act (42 U.S.C.
			 1395ww(d)(1)(V)(iv)(I)), and was accredited by the Commission
			 on Accreditation of Rehabilitation Facilities, may establish a hospital
			 rehabilitation unit that is a distinct part of the long-term care hospital, if
			 the distinct part meets the requirements (including conditions of
			 participation) that would otherwise apply to a distinct-part rehabilitation
			 unit if the distinct part were established by a subsection (d) hospital in
			 accordance with the matter following clause (v) of section 1886(d)(1)(B) of
			 such Act, including any regulations adopted by the Secretary in accordance with
			 this section, except that the one-year waiting period described in
			 section
			 412.30(c) of title 42, Code of Federal Regulations, applicable
			 to the conversion of hospital beds into a distinct-part rehabilitation unit
			 shall not apply to such units.
						(ii)Services provided in inpatient
			 rehabilitation units established under clause (i) shall not be reimbursed as
			 long-term care hospital services under section 1886 of such Act and shall be
			 subject to payment policies established by the Secretary to reimburse services
			 provided by inpatient hospital rehabilitation units.
						(D)Effective
			 dateThe amendments made by
			 subparagraphs (A) and (B), and the provisions of subparagraph (C), shall apply
			 to discharges occurring on or after January 1, 2008.
					(2)Implementation of facility and patient
			 criteria
					(A)ReportNo later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall submit to the
			 appropriate committees of Congress a report containing recommendations
			 regarding the promulgation of the national long-term care hospital facility and
			 patient criteria for application under paragraphs (4) and (5) of section
			 1861(ccc) and section 1886(n) of the Social Security Act, as added by
			 subparagraphs (A) and (B), respectively, of paragraph (1). In the report, the
			 Secretary shall consider recommendations contained in a report to Congress by
			 the Medicare Payment Advisory Commission in June 2004 for long-term care
			 hospital-specific facility and patient criteria to ensure that patients
			 admitted to long-term care hospitals are medically complex and appropriate to
			 receive long-term care hospital services.
					(B)ImplementationNo later than 1 year after the date of
			 submittal of the report under subparagraph (A), the Secretary shall, after
			 rulemaking, implement the national long-term care hospital facility and patient
			 criteria referred to in such subparagraph. Such long-term care hospital
			 facility and patient criteria shall be used to screen patients in determining
			 the medical necessity and appropriateness of a Medicare beneficiary’s admission
			 to, continued stay at, and discharge from, long-term care hospitals under the
			 Medicare program and shall take into account the medical judgment of the
			 patient’s physician, as provided for under sections 1814(a)(3) and
			 1835(a)(2)(B) of the Social Security Act (42 U.S.C. 1395f(a)(3),
			 1395n(a)(2)(B)).
					(3)Expanded review of medical
			 necessity
					(A)In generalThe Secretary of Health and Human Services
			 shall provide, under contracts with one or more appropriate utilization and
			 quality control peer review organizations under part B of title XI of the
			 Social Security Act (42 U.S.C. 1320c et seq.), for reviews of the medical
			 necessity of admissions to long-term care hospitals (described in section
			 1886(d)(1)(B)(iv) of such Act (42 U.S.C. 1395ww(d)(1)(B)(iv))) and continued
			 stay at such hospitals, of individuals entitled to, or enrolled for, benefits
			 under part A of title XVIII of such Act on a hospital-specific basis consistent
			 with this paragraph. Such reviews shall be made for discharges occurring on or
			 after October 1, 2007.
					(B)Review methodologyThe medical necessity reviews under
			 paragraph (A) shall be conducted for each such long-term care hospital on an
			 annual basis in accordance with rules (including a sample methodology)
			 specified by the Secretary. Such sample methodology shall—
						(i)provide for a statistically valid and
			 representative sample of admissions of such individuals sufficient to provide
			 results at a 95 percent confidence interval; and
						(ii)guarantee that at least 75 percent of
			 overpayments received by long-term care hospitals for medically unnecessary
			 admissions and continued stays of individuals in long-term care hospitals will
			 be identified and recovered and that related days of care will not be counted
			 toward the length of stay requirement contained in section 1886(d)(1)(B)(iv) of
			 the Social Security Act (42 U.S.C.
			 1395ww(d)(1)(B)(iv)).
						(C)Continuation of reviewsUnder contracts under this paragraph, the
			 Secretary shall establish a denial rate with respect to such reviews that, if
			 exceeded, could require further review of the medical necessity of admissions
			 and continued stay in the hospital involved.
					(D)Termination of required reviews
						(i)In generalSubject to clause (iii), the previous
			 provisions of this subsection shall cease to apply as of the date specified in
			 clause (ii).
						(ii)Date
			 specifiedThe date specified
			 in this clause is the later of January 1, 2013, or the date of implementation
			 of national long-term care hospital facility and patient criteria under section
			 paragraph (2)(B).
						(iii)ContinuationAs of the date specified in clause (ii),
			 the Secretary shall determine whether to continue to guarantee, through
			 continued medical review and sampling under this paragraph, recovery of at
			 least 75 percent of overpayments received by long-term care hospitals due to
			 medically unnecessary admissions and continued stays.
						(E)FundingThe costs to utilization and quality
			 control peer review organizations conducting the medical necessity reviews
			 under subparagraph (A) shall be funded from the aggregate overpayments recouped
			 by the Secretary of Health and Human Services from long-term care hospitals due
			 to medically unnecessary admissions and continued stays. The Secretary may use
			 an amount not in excess of 40 percent of the overpayments recouped under this
			 paragraph to compensate the utilization and quality control peer review
			 organizations for the costs of services performed.
					(4)Limited, qualified moratorium of long-term
			 care hospitals
					(A)In generalSubject to subparagraph (B), the Secretary
			 shall impose a temporary moratorium on the certification of new long-term care
			 hospitals (and satellite facilities), and new long-term care hospital and
			 satellite facility beds, for purposes of the Medicare program under title XVIII
			 of the Social Security Act. The moratorium shall terminate at the end of the
			 4-year period beginning on the date of the enactment of this Act.
					(B)Exceptions
						(i)In generalThe moratorium under subparagraph (A) shall
			 not apply as follows:
							(I)To a long-term care hospital, satellite
			 facility, or additional beds under development as of the date of the enactment
			 of this Act.
							(II)To a new long-term care hospital in an area
			 in which there is not a long-term care hospital, if the Secretary determines it
			 to be in the best interest to provide access to long-term care hospital
			 services to Medicare beneficiaries residing in such area. There shall be a
			 presumption in favor of the moratorium, which may be rebutted by evidence the
			 Secretary deems sufficient to show the need for long-term care hospital
			 services in that area.
							(III)To an existing long-term care hospital that
			 requests to increase its number of long-term care hospital beds, if the
			 Secretary determines there is a need at the long-term care hospital for
			 additional beds to accommodate—
								(aa)infectious disease issues for isolation of
			 patients;
								(bb)bedside dialysis services;
								(cc)single-sex accommodation issues;
								(dd)behavioral issues;
								(ee)any requirements of State or local law;
			 or
								(ff)other clinical issues the Secretary
			 determines warrant additional beds, in the best interest of Medicare
			 beneficiaries.
								(IV)To an existing long-term care hospital that
			 requests an increase in beds because of the closure of a long-term care
			 hospital or significant decrease in the number of long-term care hospital beds,
			 in a State where there is only one other long-term care hospital.
							There shall be no administrative or
			 judicial review from a decision of the Secretary under this
			 subparagraph.(ii)Under development
			 definedFor purposes of
			 clause (i)(I), a long-term care hospital or satellite facility is considered to
			 be under development as of a date if any of the following have
			 occurred on or before such date:
							(I)The hospital or a related party has a
			 binding written agreement with an outside, unrelated party for the
			 construction, reconstruction, lease, rental, or financing of the long-term care
			 hospital.
							(II)Actual construction, renovation or
			 demolition for the long-term care hospital has begun.
							(III)A certificate of need has been approved in
			 a State where one is required or other necessary approvals from appropriate
			 State agencies have been received for the operation of the hospital.
							(IV)The hospital documents that it is within a
			 6-month long-term care hospital demonstration period required by
			 section
			 412.23(e)(1)–(3) of title 42, Code of Federal Regulations, to
			 demonstrate that it has a greater than 25 day average length of stay.
							(V)There is other evidence presented that the
			 Secretary determines would indicate that the hospital or satellite is under
			 development.
							(5)No application of 25 percent patient
			 threshold payment adjustment to freestanding and grandfathered
			 LTCHSThe Secretary shall not
			 apply, during the 5-year period beginning on the date of the enactment of this
			 Act, section 412.536 of title 42,
			 Code of Federal Regulations, or any similar provision, to freestanding
			 long-term care hospitals and the Secretary shall not apply such section or
			 section
			 412.534 of title 42, Code of Federal Regulations, or any
			 similar provisions, to a long-term care hospital identified by section 4417(a)
			 of the Balanced Budget Act of 1997 (Public Law 105–33). A long-term care
			 hospital identified by such section 4417(a) shall be deemed to be a
			 freestanding long-term care hospital for the purpose of this section.
			 Section
			 412.536 of title 42, Code of Federal Regulations, shall be void
			 and of no effect.
				(6)Payment for
			 hospitals-within-hospitals
					(A)In generalPayments to an applicable long-term care
			 hospital or satellite facility which is located in a rural area or which is
			 co-located with an urban single or MSA dominant hospital under paragraphs
			 (d)(1), (e)(1), and (e)(4) of
			 section
			 412.534 of title 42, Code of Federal Regulations, shall not be
			 subject to any payment adjustment under such section if no more than 75 percent
			 of the hospital’s Medicare discharges (other than discharges described in
			 paragraphs (d)(2) or (e)(3) of such section) are admitted from a co-located
			 hospital.
					(B)Co-located long-term care hospitals and
			 satellite facilities
						(i)In generalPayment to an applicable long-term care
			 hospital or satellite facility which is co-located with another hospital shall
			 not be subject to any payment adjustment under
			 section
			 412.534 of title 42, Code of Federal Regulations, if no more
			 than 50 percent of the hospital’s Medicare discharges (other than discharges
			 described in section 412.534(c)(3) of such title) are admitted from a
			 co-located hospital.
						(ii)Applicable long-term care hospital or
			 satellite facility definedIn
			 this paragraph, the term applicable long-term care hospital or satellite
			 facility means a hospital or satellite facility that is subject to the
			 transition rules under
			 section
			 412.534(g) of title 42, Code of Federal Regulations.
						(C)Effective
			 dateSubparagraphs (A) and
			 (B) shall apply to discharges occurring on or after October 1, 2007, and before
			 October 1, 2012.
					(7)No application of very short-stay outlier
			 policyThe Secretary shall
			 not apply, during the 5-year period beginning on the date of the enactment of
			 this Act, the amendments finalized on May 11, 2007 (72 Federal Register 26904)
			 made to the short-stay outlier payment provision for long-term care hospitals
			 contained in
			 section
			 412.529(c)(3)(i) of title 42, Code of Federal Regulations, or
			 any similar provision.
				(8)No application of one time adjustment to
			 standard amountThe Secretary
			 shall not, during the 5-year period beginning on the date of the enactment of
			 this Act, make the one-time prospective adjustment to long-term care hospital
			 prospective payment rates provided for in
			 section
			 412.523(d)(3) of title 42, Code of Federal Regulations, or any
			 similar provision.
				(c)Separate classification for certain
			 long-stay cancer hospitals
				(1)In generalSubsection (d)(1)(B) of section 1886 of the
			 Social Security Act (42 U.S.C. 1395ww) is
			 amended—
					(A)in clause (iv)—
						(i)in subclause (I), by striking
			 (iv)(I) and inserting (iv) and by striking
			 or at the end; and
						(ii)in subclause (II)—
							(I)by striking , or at the end
			 and inserting a semicolon; and
							(II)by redesignating such subclause as clause
			 (vi) and by moving it to immediately follow clause (v); and
							(B)in clause (v), by striking the semicolon at
			 the end and inserting , or.
					(2)Conforming payment referencesSubsection (b) of such section is
			 amended—
					(A)in paragraph (2)(E)(ii), by adding at the
			 end the following new subclause:
						
							(III)Hospitals described in clause (vi) of such
				subsection.
							;
					(B)in paragraph (3)(F)(iii), by adding at the
			 end the following new subclause:
						
							(VI)Hospitals described in clause (vi) of such
				subsection.
							;
					(C)in paragraphs (3)(G)(ii), (3)(H)(i), and
			 (3)(H)(ii)(I), by inserting or (vi) after clause
			 (iv) each place it appears;
					(D)in paragraph (3)(H)(iv), by adding at the
			 end the following new subclause:
						
							(IV)Hospitals described in clause (vi) of such
				subsection.
							;
					(E)in paragraph (3)(J), by striking
			 subsection (d)(1)(B)(iv) and inserting clause (iv) or
			 (vi) of subsection (d)(1)(B); and
					(F)in paragraph (7)(B), by adding at the end
			 the following new clause:
						
							(iv)Hospitals described in clause (vi) of such
				subsection.
							.
					(3)Additional conforming
			 amendmentsThe second
			 sentence of subsection (d)(1)(B) of such section is amended—
					(A)by inserting (as in effect as of
			 such date) after clause (iv); and
					(B)by inserting (or, in the case of a
			 hospital classified under clause (iv)(II), as so in effect, shall be classified
			 under clause (vi) on and after the effective date of such clause) after
			 so classified.
					(4)Transition ruleIn the case of a hospital that is
			 classified under clause (iv)(II) of section 1886(d)(1)(B) of the Social
			 Security Act immediately before the date of the enactment of this Act and which
			 is classified under clause (vi) of such section after such date of enactment,
			 payments under section 1886 of such Act for cost reporting periods beginning
			 after the date of the enactment of this Act shall be based upon payment rates
			 in effect for the cost reporting period for such hospital beginning during
			 fiscal year 2001, increased for each succeeding cost reporting period
			 (beginning before the date of the enactment of this Act) by the applicable
			 percentage increase under section 1886(b)(3)(B)(ii) of such Act.
				(5)Clarification of treatment of satellite
			 facilities and remote locationsA long-stay cancer hospital described in
			 section 1886(d)(1)(B)(vi) of the Social Security Act, as designated under
			 paragraph (1), shall include satellites or remote site locations for such
			 hospital established before or after the date of the enactment of this Act if
			 the provider-based requirements under section
			 413.65 of title 42, Code of
			 Federal Regulations, applicable certification requirements under title XVIII of
			 the Social Security Act, and such other applicable State licensure and
			 certificate of need requirements are met with respect to such satellites or
			 remote site locations.
				
